t c summary opinion united_states tax_court edralin a pagarigan petitioner v commissioner of internal revenue respondent docket no 15711-09s filed date keith s blair curtis e tatum dominic e markwordt student and gerald loiacano student for petitioner jonathan hauck and tyler n orlowski for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioner’s federal income taxes of dollar_figure and dollar_figure and sec_6662 accuracy- related penalties of dollar_figure and dollar_figure for and respectively after concessions the issues for decision are whether petitioner’s salary for and from the baltimore county maryland public schools bcps is exempt from federal_income_tax under the convention with respect to taxes on income u s -phil art date u s t article whether petitioner is entitled to deduct dollar_figure for a course she completed in in the philippines to prepare for her teaching at bcps and whether petitioner is liable for the accuracy-related_penalties under sec_6662 for the years at issue background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are 1respondent’s notice_of_deficiency determined that petitioner failed to include a dollar_figure state_income_tax refund and dollar_figure of interest_income in her gross_income petitioner did not address these issues in her petition or at trial therefore the issues are deemed conceded see rule sec_34 sec_149 in addition the parties resolved all matters concerning petitioner’s itemized_deductions for the years at issue except for one expenditure dollar_figure for a course in the philippines incorporated herein by this reference petitioner resided in maryland when she filed her petition petitioner is a citizen of the republic of the philippines in petitioner was married and had three children twins age and a third child age she received a bachelor’s degree in secondary education and a master’s degree in science education from philippine normal university she began her teaching career at st bridget school and then in obtained a teaching position at tarlac college of agriculture tarlac thus petitioner had years of teaching experience when she left the philippines for the united_states in her ending annual salary at tarlac was big_number pesos equivalent to dollar_figure included in this figure are additional benefits that tarlac provided its teachers such as an annual bonus equal to month’s pay a clothing allowance and depending on circumstances a productivity incentive bonus hazard pay and other monetary benefits petitioner entered the united_states on date arriving in baltimore to teach for bcps as part of an international teaching exchange program sponsored by the u s department of state the state department this was the first time she had been to the united_states amity institute amity is a nonprofit organization the state department approved to operate an exchange teacher program the exchange teacher program allows qualified foreign teachers to enter the united_states to teach for up to years amity does not directly recruit teachers from the philippines during and amity worked with badilla corp badilla a business_entity from the philippines and with avenida associates inc avenida a business_entity from the united_states badilla and avenida are affiliated entities who worked together to facilitate the placement of qualified filipino teachers in american schools badilla collected background information such as transcripts and résumés from teachers in the philippines who were interested in the teacher exchange program in the united_states badilla found its prospective filipino teachers principally by word of mouth and seminars conducted by its executives avenida or badilla charged placement fees and additional charges to help teaching candidates with among other tasks finding employers in the united_states in the united_states avenida helped school districts find promising teaching candidates by providing access to a database of overseas jobseekers in late petitioner attended an orientation session for an exchange teacher program badilla sponsored at which time she submitted her application and résumé dr donald a peccia joined bcps in date as the executive director of human resources a position he retained through the date of trial as of the date of trial dr peccia’s department employed people who were responsible for the recruitment retention and rewarding of the school system’s big_number full-time and thousands of part-time and temporary employees extended over schools to meet a shortfall in teachers dr peccia initiated the idea of bcps’ recruiting internationally beginning with a small pilot-type program in the philippines in a letter dated date dr peccia contacted avenida stating that bcps would like to hire or more qualified filipino teachers from a preselected group of filipino teachers bcps administrators chose the candidates that the school system wanted to interview in date herman james and joyce reier personnel officers for bcps traveled to the philippines to interview teaching candidates on date mr james interviewed petitioner mr james and ms reier coordinated with dr peccia and they agreed to hire teachers from the philippines on date mr james provided petitioner with a preliminary bcps contract for the school year petitioner signed the preliminary contract and dated her signature date petitioner understood that bcps would be evaluating her performance throughout the school year if her performance was satisfactory bcps would continue her employment for the following school year generally foreign teachers who want to teach in the united_states may obtain one of two types of visas one is the h-1b visa for working professionals the second is the j-1 visa for individuals coming to the united_states under a cultural exchange program approved by the state department the j-1 visa is more convenient for foreign individuals who are new teachers in the united_states because the visa timing coincides with the academic school year in the united_states badilla referred petitioner to amity who in turn sponsored petitioner’s j-1 visa the state department authorized amity to issue form ds-2019 certificate of eligibility for exchange visitor j-1 status the form identifies the visitor identifies the visa sponsor briefly describes the exchange program including the start and end dates identifies the category of exchange and states the estimated cost of the exchange program at all relevant times gertrude hermann was amity’s executive director badilla invited petitioner and the other teachers who had received employment offers from bcps to meet at badilla’s office in the philippines on date at the meeting badilla provided many completed forms that each teacher needed to sign including an administrative fee agreement amity’s exchange teacher program contract and a form ds-2019 the length of time listed on the form ds-2019 wa sec_3 years the same length as the exchange teacher program badilla reiterated that bcps required satisfactory performance to continue employment beyond the first year petitioner signed the forms and returned them to badilla for processing before leaving the philippines petitioner obtained a leave of absence dated date from her teaching position at tarlac for the duration of the program to teach for bcps petitioner incurred expenses before her departure including training classes in classroom management and special education avienda’s fees and airline tickets petitioner entered the united_states on date on date she signed a standard state-issued provisional contract for conditional or resident teacher certificate holders bcps employment contract effective beginning date the bcps employment contract was for year terminating automatically at the end of the school year during her first month in the united_states petitioner lived in housing in the baltimore area that bcps arranged for the filipino teachers it had recruited bcps assigned petitioner to teach biology and earth science at chesapeake high school after month because of petitioner’s difficulties dealing with high school students bcps reassigned petitioner to teach secondary science at general john stricker middle school stricker the principal of stricker issued an evaluation dated date rating petitioner’s performance as unsatisfactory petitioner received a letter dated date from the area assistant superintendent stating that petitioner needed to show major improvement to continue teaching beyond the school year bcps offered a regular contract to petitioner that she signed and dated date granting her continued employment from year to year so long as she met certain conditions this is another standard state-issued contract under which after years if the teacher met all the requirements of the state including satisfactory performance then the teacher received tenure for the school year bcps assigned petitioner to teach at cockeysville middle school working in the united_states provided petitioner with a salary that was considerably greater than the salary she earned in the philippines which as described supra page was dollar_figure including benefits petitioner’s starting annual salary at bcps was dollar_figure with respect to federal_income_tax withholding petitioner did not provide bcps with form_8233 exemption from withholding on compensation_for independent and certain dependent_personal_services of a nonresident_alien_individual consequently bcps withheld federal_income_tax from petitioner’s salary during and upon the recommendation of her co-filipino teachers petitioner engaged a certain u s enrolled_agent fred r pacheco to prepare her and federal_income_tax returns she filed form 1040nr u s nonresident_alien income_tax return for each of the years on the returns petitioner disclosed her salary from bcps and then reported that the salary was exempt from taxation under article petitioner claimed itemized_deductions of dollar_figure and dollar_figure for and respectively the itemized_deductions consisted solely of state_income_tax withheld the itemized_deductions consisted of dollar_figure in state_income_tax withheld dollar_figure in charitable_contributions dollar_figure in unreimbursed employee business_expenses and dollar_figure in tax preparation fees as a result of the income exclusion income_tax_withholding and itemized_deductions petitioner requested refunds of dollar_figure and dollar_figure for and respectively petitioner returned to the philippines twice once from april to date to visit her family and a second time from september to date to bring her children to reside with her in the united_states petitioner’s husband also relocated to the united_states and petitioner gave birth to the couple’s fourth child under the teacher exchange program petitioner’s family could not join her in the united_states until she received a satisfactory evaluation from bcps therefore the earliest petitioner’s family could join her was at the end of the school year petitioner resigned from bcps effective date writing that the reason was contract completed on the bottom of the resignation form her supervisor wrote that petitioner’s resignation was a big loss to bcps petitioner on her own initiative obtained an h-1b visa to remain in the united_states for more years beginning date and as of the date of trial she taught for the prince george’s county maryland public school system for the school year the internal_revenue_service irs selected petitioner’s and federal_income_tax returns for examination the examining agent sent three questionnaires to petitioner form_8784 questionnaire - temporary_living_expenses form_9210 alien status questionnaire and form_9250 questionnaire - tax_treaty benefits petitioner contacted the irs regarding the questions on the forms then she completed the forms dated her signature date and returned the forms to the irs the court received into evidence copies of the three questionnaires that petitioner had completed on form_8784 petitioner wrote that she planned to return to the philippines in date or date on form_9210 petitioner wrote that july 2petitioner’s otherwise legible handwriting made it difficult to conclude whether she wrote or on the form was her date of initial arrival that at that time she expected to remain in the united_states for years and that this expectation had not changed on form_9250 petitioner stated that she intended to remain in the united_states until in the notice_of_deficiency dated date the irs adjusted petitioner’s income to include the earnings from bcps for and that petitioner had excluded under article the notice did not disallow the itemized_deductions that she claimed for and petitioner filed her petition contesting respondent’s inclusion of her income from bcps respondent answered denying for each of the years at issue that petitioner qualified for the income exemption under article and that petitioner was not liable for the accuracy-related_penalties respondent’s answer did not raise as a new issue the disallowance of petitioner’s itemized_deductions for and respondent moved under rule for partial summary_judgment contending that no material fact existed on the issue of whether petitioner’s income for the years at issue qualified for exemption under article petitioner objected to the granting of the motion respondent’s motion stated that one of the remaining issues for trial was whether petitioner erroneously claimed miscellaneous_itemized_deductions in tax years and both parties fully briefed the issue of income exemption under article the court set the motion for hearing at trial when the case was called for trial the court heard the motion the parties relied on the respective positions they had set forth in their briefs the court has denied respondent’s motion for partial summary_judgment shortly before trial petitioner filed a motion in limine to exclude the testimony of dr peccia on the grounds of hearsay lack of personal knowledge and relevance respondent objected to the motion the court heard arguments on the motion at trial and took the motion under advisement the court has denied petitioner’s motion the case was tried and the court heard testimony from petitioner dr peccia and ms hermann in the parties’ stipulation of facts they agreed in effect that with respect to the itemized_deductions that petitioner claimed for and the notice_of_deficiency incorrectly allowed or mistakenly failed to disallow the dollar_figure deduction for unreimbursed employee business_expenses for the dollar_figure deduction is still at issue and petitioner is entitled to deduct all the other itemized_deductions that she claimed for each year at issue at trial respondent’s counsel mentioned itemized_deductions in his opening statement stating that as for itemized_deductions respondent has conceded those deductions for which receipts and the business_purpose have been provided during direct examination petitioner’s counsel asked petitioner questions concerning union dues as a component of the dollar_figure deduction on cross- examination respondent’s counsel challenged petitioner regarding the timing substantiation and validity of the dollar_figure in expenses in their respective posttrial briefs petitioner and respondent agreed that with respect to the dollar_figure deduction petitioner is entitled to deduct the following expenses for she may deduct dollar_figure in union dues a fee to sevis of dollar_figure and a dollar_figure payment to amity and for she may deduct union dues of dollar_figure and a dollar_figure payment to amity they disagreed solely with respect to the substantiation for a course that petitioner completed and paid for in in the philippines to allow her to work for bcps petitioner testified that the course cost like big_number in pesos in philippine currency which the parties agreed had a currency exchange equivalency of dollar_figure respondent contended that this testimony with nothing more was inadequate substantiation petitioner did not address her entitlement to the remaining dollar_figure of the dollar_figure deduction i income under article discussion petitioner was a nonresident_alien for the years at issue because of her j-1 visa status and her participation in the exchange teacher program see sec_7701 in particular sec_7701 provides that a nonresident_alien is a person who is not a citizen or resident_of_the_united_states within the meaning of sec_7701 generally a nonresident_alien_individual engaged in trade_or_business_within_the_united_states is taxed on the taxable_income effectively connected with that trade_or_business sec_871 the phrase trade_or_business_within_the_united_states generally includes the performance of personal services within the united_states at any time within the taxable_year sec_864 compensation paid to a nonresident_alien in exchange for the performance of services in the united_states constitutes income that is effectively connected with the conduct of trade_or_business in the united_states sec_1_864-4 income_tax regs consequently petitioner’s wages would ordinarily be included in gross_income under the code sec_894 however provides that the provisions of the code will be applied to any taxpayer with due regard to any treaty obligations of the united_states that apply to the taxpayer therefore the treatment of petitioner’s wages might be altered by applicable treaty provisions see id 3as a teacher petitioner is considered an exempt_individual and therefore not treated as present for purposes of the substantial_presence_test see sec_7701 d i a ii the united_states is a party to an income_tax convention with the republic of the philippines the convention provides an exemption from u s income_taxation on income earned by filipino teachers teaching in the united_states if the requirements of the convention are satisfied article states article teachers where a resident of one of the contracting states is invited by the government of the other contracting state a political_subdivision or local authority thereof or by a university or other recognized educational_institution in that other contracting state to come to that other contracting state for a period not expected to exceed years for the purpose of teaching or engaging in research or both at a university or other recognized educational_institution and such resident comes to that other contracting state primarily for such purpose his income from personal services for teaching or research at such university or educational_institution shall be exempt from tax by that other contracting state for a period not exceeding years from the date of his arrival in that other contracting state to qualify for the exemption under article a taxpayer must meet the following requirements the taxpayer was a resident of the philippines before coming to the united_states she was invited by the government or a recognized educational_institution within the united_states she was invited for a period not expected to exceed years the purpose of the invitation was for her to teach or engage in research at the recognized educational_institution and she did in fact come to the united_states primarily to carry out the purpose of the invitation the taxpayer must meet all of the requirements to qualify for the income exemption the only requirement in dispute is whether petitioner’s invitation to teach in the united_states was for a period not expected to exceed years the text of article does not specifically state whose expectation controls the length of the invitation to teach for a period not to exceed years petitioner argues that her expectation as the invitee is the only expectation that matters respondent counters that either the expectation of the invitor bcps should be decisive or that the court should weigh the expectations of all the parties associated with the teacher exchange program in the light of this ambiguity in the text of article we will consider all the relevant facts and circumstances including the expectations of all the parties santos v commissioner t c __ __ slip op pincite we will construe the language of article liberally see n w life assurance co of can v commissioner 107_tc_363 then we will make an objective determination of whether petitioner was invited to the united_states for a period not expected to exceed years see santos v commissioner supra a burden_of_proof generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer bears the burden of proving that the deficiency is incorrect rule a 290_us_111 furthermore any deductions allowed are a matter of legislative grace and the taxpayer bears the burden of proving his entitlement to them rule a 503_us_79 292_us_435 under sec_7491 the burden may shift to the commissioner regarding factual matters affecting a taxpayer’s liability for tax if the taxpayer produces credible_evidence and meets other requirements of the section in her pretrial memorandum petitioner mentioned that she would move for a burden shift under sec_7491 contending that she had produced credible_evidence and met the other requirements of the section at trial petitioner did not make an oral or written motion for a burden shift we need not and we explicitly do not decide which party bears the burden_of_proof because as discussed above applying santos v commissioner supra we will decide this case on an objective consideration of all the relevant facts and circumstances b analysis we begin our analysis with a discussion of the evidence that relates to petitioner’s expectation bcps required all of its first year teachers to sign the standard state-issued 1-year employment contract the fact that the contract did not guarantee employment beyond the first year does not mean that petitioner expected to stay in the united_states for only year petitioner knew that so long as her performance was satisfactory bcps would retain her we believe it likely that petitioner had sufficient confidence in her teaching skills to assume that her performance would be satisfactory and therefore she could expect that bcps would employ her for the second and third years and perhaps beyond supporting our belief is the fact that although petitioner initially received an unsatisfactory evaluation on date she reached the satisfactory level by the end of the first school year as a result in date bcps offered her another contract that provided tenure after more years of satisfactory performance in addition on petitioner’s resignation letter her supervisor wrote that petitioner’s resignation was a big loss to bcps petitioner also testified that in her mind the information in her 3-year j-1 visa application that amity prepared and she signed simply established an upper time limit and did not imply a commitment to stay in the united_states for years petitioner uses the same argument with respect to the 3-year exchange teacher program while it is true that the documents did not obligate her to remain in the united_states for years we find it particularly hard to believe that petitioner did not expect to remain in the united_states for the duration of the exchange teacher program bolstering this conclusion are petitioner’s own actions and words she brought her family to the united_states as soon as the program rules allowed and she wrote on her resignation form dated date that the reason she was resigning was that the contract was completed her employment period coincides with the length of the 3-year teacher exchange program petitioner’s own words in her answers on the three irs questionnaires also weigh against her in response petitioner testified and the record indicates that she called the irs for help in answering the questions pertaining to her expected length of stay in the united_states even assuming the accuracy of petitioner’s testimony that the irs told her to complete the forms as of the date of her telephone call her answers still show clearly that her initial expectation was to remain in the united_states for the entire length of the 3-year teacher exchange program furthermore petitioner introduced no evidence that she expressed to any of the parties involved that she expected to remain in the united_states for years or less similarly petitioner did not testify that she expected to remain in the united_states for years or less we also find it highly significant that despite her initial difficulties with the high school students and her initial unsatisfactory evaluation petitioner greatly improved her performance received a satisfactory rating and continued teaching for bcps for the entire 3-year program thus petitioner’s actions indicate a strong commitment to staying in the united_states for years despite the difficulties the fact that petitioner obtained a leave of absence is simply not a decisive factor petitioner testified that the leave of absence is significant evidence in her favor because tarlac’s rules limited leaves of absence to years without further support however the letter in the record from tarlac which states that petitioner’s leave was for the duration of the program bolsters that evidence against her petitioner’s request for a leave of absence was a good backup strategy in the event she decided to return to the philippines but it does not indicate that she expected to stay in the united_states for years or less in addition we cannot ignore the financial incentive of remaining in the united_states for as long as possible petitioner and her family incurred significant expenses for her to participate in the exchange teacher program these expenditures are not insignificant in comparison to her earnings in the philippines moreover her earnings immediately grew more than sixteenfold from dollar_figure to dollar_figure when she moved from the philippines to the united_states although petitioner testified her cost of living was lower in the philippines the increase in salary is too large to ignore from the perspective of bcps the school system absolutely expected that the filipino teachers would remain for the entire 3-year exchange teacher program dr peccia testified that his department expected the filipino teachers to remain within the school system for exactly the length of the visa years he stated we had no expectations beyond years and no expectations of less than years dr peccia explained that it wouldn’t have been worth the investment including the cost of the airline ticket s the cost of all the time people were away he added that bcps helped the filipino teachers with finding housing and with obtaining social_security cards to ease their physical and psychological transition so that the teachers could focus on teaching dr peccia noted that only or of the filipino teachers did not complete the 3-year term in other words to percent of the teachers remained in the united_states for the full years corroborating this evidence is the testimony of ms hermann who stated that bcps similar to the other school systems that hired foreign teachers through the exchange teacher program expected the teachers to stay for the entire 3-year program she added that it had been amity’s experience that only a small percentage of filipino teachers returned to the philippines before completing the 3-year teacher exchange program and most participants decided to remain in the united_states beyond the years as of the date of trial petitioner remained in the united_states teaching in maryland the testimony of these two witnesses is plausible reliable and persuasive in conclusion after an objective examination of all of the relevant facts and circumstances we find that petitioner and bcps expected petitioner to stay in the united_states for at least years which is greater than the not expected to exceed years requirement of article therefore petitioner’s income for date to date the first years she was in the united_states is not exempt from federal_income_tax under article ii disallowed itemized_deductions after concessions the parties agree that the only deduction remaining at issue is dollar_figure for for a course that petitioner completed and paid for in in the philippines to prepare her for teaching at bcps petitioner incorrectly claimed the deduction in instead of although respondent’s notice_of_deficiency did not disallow this deduction and respondent did not affirmatively raise the issue in his answer we find that petitioner gave her implied consent to try the issue see rule b nicholson v commissioner tcmemo_1993_427 sec_162 allows a deduction for ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business the performance of services as an employee is considered a trade_or_business for sec_162 purposes 54_tc_374 for an expense to be necessary it must be appropriate and helpful to the taxpayer’s business welch v helvering u s pincite- an expense will be considered ordinary if it is a common or frequent occurrence in the type of business in which the taxpayer is involved 308_us_488 taxpayers must maintain records sufficient to substantiate any deduction they claim sec_6001 sec_1_6001-1 income_tax regs petitioner testified credibly that bcps required her to complete the course or bcps would not have allowed her to begin teaching at its schools this type of expenditure is an ordinary and necessary expenditure for an exchange teacher to incur petitioner also testified convincingly that she spent dollar_figure for the course petitioner however was unable to substantiate her expenditure if a taxpayer establishes that an expense is deductible but is unable to substantiate the precise amount the court may estimate the amount bearing heavily against the taxpayer whose inexactitude is of her own making 39_f2d_540 2d cir the cohan_rule the taxpayer must present sufficient evidence for the court to form an estimate because without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir 85_tc_731 an expenditure of dollar_figure seems reasonable for completing a course of study nonetheless the lack of substantiation and the inexactitude are of petitioner’s own making therefore to avoid unguided largesse we hold that under the cohan_rule petitioner is entitled to deduct dollar_figure for the course in which is one- half of the amount that she claimed after reading the stipulation of facts we conclude that both parties understood that the entire dollar_figure deduction for was still at issue see rule b nicholson v commissioner supra with regard to the remaining dollar_figure of the dollar_figure in expenses as described supra page which respondent did not concede petitioner did not testify or offer other evidence to support her entitlement to any deduction therefore petitioner has abandoned the issue see rule b iii accuracy-related_penalty taxpayers may be liable for a 20-percent penalty on the portion of an underpayment_of_tax attributable to negligence disregard of rules or regulations or a substantial_understatement_of_income_tax sec_6662 and b and the term negligence in sec_6662 includes any failure to make a reasonable attempt to comply with the code and the term disregard includes any careless reckless or intentional disregard sec_6662 negligence has also been defined as the failure to exercise due care or the failure to do what a reasonable person would do under the circumstances see 92_tc_1 affd 925_f2d_348 9th cir 85_tc_934 negligence includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs an understatement of income_tax is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 the sec_6662 accuracy-related_penalty does not apply where the taxpayer shows that he or she acted in good_faith and with reasonable_cause sec_6664 the determination of whether a taxpayer acted in good_faith and with reasonable_cause depends on the facts and circumstances of each case and includes the knowledge and experience of the taxpayer and the reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs for a taxpayer to rely reasonably upon advice of a tax adviser the taxpayer must at a minimum prove by a preponderance_of_the_evidence that the adviser was a competent professional with sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 affd 299_f3d_221 3d cir most important in this determination is the extent of the taxpayer’s effort to determine the proper tax_liability id the commissioner has the burden of production under sec_7491 with respect to the accuracy-related_penalty under sec_6662 to satisfy that burden the commissioner must produce sufficient evidence showing that it is appropriate to impose the penalty 116_tc_438 respondent has satisfied his burden by producing evidence that petitioner reported no income for and failed to substantiate claimed deductions and had substantial_understatement_of_income_tax for nonetheless petitioner sought the advice of a return preparer for her and form sec_1040nr petitioner stated that her preparer was an enrolled_agent in the united_states respondent did not dispute the competency of the preparer the preparer counseled petitioner that her income was exempt from taxation in the united_states under article petitioner having no formal training in taxation and being new to the u s tax system reasonably relied upon the advice of a competent tax_return_preparer and acted in good_faith therefore we do not sustain respondent’s determination that the sec_6662 accuracy-related_penalty applies for or iv conclusion the court has considered all arguments made in reaching our decision and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
